ORDER

BROOKS, Chief Judge.
This matter comes before the Court on Peabody’s Motion for Leave to Amend Complaint pursuant to F.R.C.P. 15(a) to add an additional party plaintiff. The Court construes this as a motion to add a party pursuant to F.R.C.P. 21. The tendered amended complaint states that, “this is an action for a violation of a collective bargaining agreement between the employer and a labor organization.” Tendered amended complaint at ¶ 1. Defendants answer that Squaw Creek Coal Company is not an employer under the collective bargaining agreement. Based on documents submitted under seal, this Court agrees that Squaw Creek is not an employer. Peabody, citing to Souter v. UAW, 993 F.2d 595, 597 n. 1 (7th Cir.1993), replies that Squaw Creek need not be an employer, but may bring suit as a third-party beneficiary. Souter does not refer to incorporating state law into the interpretation of § 301. This Court does not have any reason to believe that Souter created a cause of action for third-parties or incorporated the holding of Karo v. San Diego Symphony Orchestra Ass’n, 762 F.2d 819 (9th Cir.1985) when, in a footnote, it cited Karo in support of a secondary rational. If Peabody had a more convincing citation, this Court believes that it would have provided it. If the Circuit Court had intended to create a new cause of action, this Court believes that it would have stated its intention more clearly.
The Court being duly advised, it is
ORDERED that Peabody’s Motion for Leave to Amend Complaint is DENIED this 9th day of September 1993 in Evansville, Indiana.